DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8, 11, 18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Schoeler (US 2017/0363856) in view of de Juan, Jr. (US 6092898) in view of Shahmoon et al. (US 2016/0022119) in view of Nagale et al. (US 2016/0302868) teaches all of the claimed subject matter except for “wherein the sapphire window extends out of the opening of the cannula far enough to inhibit light from being reflected back into the gradient index lens by the sapphire window”. As a result of the prior art’s silence to this claimed subject matter, the invention as a whole is novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loeb et al. (US 2003/0219202) discloses laser channeling devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GExaminer, Art Unit 3792 
 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792